Citation Nr: 1712369	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-00 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hodgkin's lymphoma, to include as due to herbicide, radiation exposure, and /or cleaning solvents.

2.  Entitlement to service connection for a skin disability, to include as due to herbicide, radiation exposure, and/or cleaning solvents.

3.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide, radiation exposure, and/or cleaning solvents. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION


The Veteran had active military service from July 1973 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) from July 2007 and August 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In July 2011, the Veteran testified before a Decision Review Officer at the RO in Waco, Texas.  A transcript of that hearing is of record. 

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in April 2016 and were remanded for further development.   They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the directives of its remand.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with diabetes mellitus, Hodgkin's lymphoma, or a skin disability in service or within one year of separation from service.

2.  The Veteran did not have exposure to a herbicide substance of 2,4-D; 2,4,5-T and its contaminant TCDD, cacodylic acid; and/or picloram, or exposure to ionizing radiation in service.

3.  The earliest clinical evidence of diabetes mellitus is not for more than 30 years after separation from service.

4.  The earliest clinical evidence of Hodgkin's lymphoma (Hodgkin's disease) is not for more than 17 years after separation from service.

5.  The earliest clinical evidence of a skin disability is not for more than 17 years after separation from service. 

6.  The most probative evidence of record is against a finding that the Veteran has diabetes mellitus, Hodgkin's lymphoma, and/or a skin disability which is causally related to, or aggravated by service, to include exposure to fuel, cleaning solvents, or any other chemical substance.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Hodgkin's lymphoma have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).

2.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311.

3.  The criteria for service connection for diabetes mellitus, type 2 have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
      
In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Herbicide Exposure

A veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in, or near, the Korean DMZ in an area in which herbicides are known to have applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iv).  

Failure to establish presumptive service connection based on herbicide exposure does not preclude the appellant from establishing direct service connection.  In Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  

The diseases associated with herbicide exposure include chloracne or other acneform disease consistent with chloracne, diabetes mellitus type 2, and Hodgkin's disease.  Generally, such diseases must become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307 (a)(6)(ii).

Radiation Exposure

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways. See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. 38 C.F.R. § 3.309 (d)(3). A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946, or the Veteran's presence at certain specified additional locations.  Id. 

The second avenue of recovery is found under 38 C.F.R. § 3.311 (b)(2). This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service. When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311 (e) and may request an advisory medical opinion from the VA Under Secretary of Health. 38 C.F.R. § 3.311 (b),(c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311 (c)(1).

Pursuant to 38 C.F.R. § 3.311 (b)(2), radiogenic diseases include "any other cancer," which includes malignant melanoma. A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received. See 38 C.F.R. § 3.311 (b)(4).

Finally, there is a third avenue of recovery in a case involving radiation as the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
The Veteran contends that all three of his disabilities are due to his alleged exposure to herbicides, alleged exposure to ionizing radiation, exposure to diesel fuel, and/or exposure to cleaning solvents or other chemicals in service.  

Initially, the Board notes that while the Veteran's military personnel records reflect that he served in Korea from December 1973 to December 1974, they do not reflect that he served in or near the Korean demilitarized zone (DMZ).  (As noted above, the Veteran's only active service was from July 1973 to July 1975.)  He testified that he did not serve on the Korean DMZ.  Thus, the evidence is against a finding that he had service in Korea in or near the DMZ between April 1, 1968 and August 31, 1971, the time period and location required for presumptive exposure to herbicides under 38 C.F.R. § 3.307.  Moreover, the evidence does not support a finding that he served in Vietnam, or anywhere else with presumed exposure to the herbicide agent noted in the regulation.  The Board also notes that the claims file includes a May 2016 VA Form 21-0961with a formal finding on a lack of information required to verify service in the Republic of Vietnam, or exposure to Agent Orange during military service.  

The most probative evidence also does not support a finding that the Veteran was exposed to ionizing radiation in service.  A response to a request for evidence of radiation exposure, received by VA in July 2016 reflects that a DD 1141 (Record of Occupational Exposure to Ionizing Radiation) was not found for the Veteran.  In addition, an August 2016 correspondence from the United States Army Aviation and Missile Command, Redstone Arsenal, Alabama, reflects that the U.S. Army Dosimetry Center researched the files for records of exposure to ionizing radiation for the Veteran and was unable to locate any records for him.  

Moreover, Hodgkin's lymphoma, noncancerous skin disabilities, and diabetes mellitus are not diseases for which presumptive service connection is warranted under 38 C.F.R. §§ 3.309 and 3.311 due to ionizing radiation exposure; the skin disabilities with which the Veteran has been diagnosed are not diseases for which presumptive service connection is warranted under 38 C.F.R. §§ 3.309 for disabilities due to herbicide exposure; and, the Veteran's noncancerous skin disabilities are not chronic disabilities under 38 C.F.R. § 3.309(a).  

The Board also notes that there are no regulations which allow for presumptive service connection due to exposure to diesel fuel and/or cleaning solvents.  

Herbicide Exposure

The Veteran testified at that while serving in Korea, he ran diesel generators which provided power.  He testified that he remembers that spraying was done for weeds which killed vegetation on the mountainside where he had to work on the generators, and that the vegetation near his showers, latrine, and barracks was also killed due to weed spraying.  He testified that he did not serve on the DMZ (demilitarized zone).  

While the Veteran is competent to state that he saw a lack of vegetation or dead vegetation, he has not been shown to be competent to provide an etiology for such a condition.  Moreover, while he is competent to report seeing someone spray a substance onto plants, he has not been shown to be competent to state that the substance was 2,4-D; 2,4,5-T and its contaminant TCDD, cacodylic acid; and/or picloram.  

In sum, there is no competent credible evidence that the Veteran was exposed to the herbicide agent 2,4-D; 2,4,5-T and its contaminant TCDD, cacodylic acid; and/or picloram, or that he was in an area and in the time periods during which exposure was presumed.  Thus, service connection under the presumptive provisions of 38 C.F.R. § 3.307 and § 3.309(e) for Hodgkin's disease or diabetes is not warranted. 

Any statement that the Veteran has Hodgkin's lymphoma, a skin disability, and/or  diabetes mellitus causally related to herbicide exposure in service lacks probative value as there is no competent credible evidence that the Veteran had such herbicide exposure in service.  Therefore service connection for these disabilities on a direct basis due to herbicide exposure is also not warranted.

Radiation

The Veteran also alleges that while in service, he had exposure to ionizing radiation from work with, or around, Nike-Hercules missiles.  The Veteran's personnel records reflect that he was assigned to an Air Defense Artillery unit while in Korea.  They also reflect a military occupational specialty of Hercules Fire Control Crewman.  As noted above, he contends that while in Korea, he worked on diesel generators.  The Veteran has not been shown to have the training, experience, or education to make a competent finding that he was exposed to ionizing radiation in service.  There is no competent evidence of record that his service with an Air Defense Artillery unit, or training as a fire control crewmember, would expose him to ionizing radiation.  There is no competent credible evidence that he was exposed to ionizing radiation in service due to any of his service. 

Any statement that the Veteran has Hodgkin's lymphoma, a skin disability, and/or  diabetes mellitus causally related to ionizing radiation in service lacks probative value as there is no competent credible evidence that the Veteran had ionizing radiation exposure in service.  Accordingly, service connection for these disabilities either on a direct basis due to radiation exposure or under the special provisions with respect to radiation exposure is not warranted.

Cleaning Solvents and/or Fuel and/or DDT

As noted above, the Veteran testified at that while in service, he ran diesel generators which provided power, and that frequently he was covered in diesel fuel.  He also testified that he used cleaning solvents in service, to include cleaning his rifle.  The Board acknowledges that some exposure to cleaning solvents and/or fuel would be consistent with the Veteran's service.  The Veteran also stated that he was exposed to DDT in service.  The Board also acknowledges that while the Veteran may have used some type of insecticide, he has not been shown to be competent to state that it was DDT, and there is no competent credible evidence of such exposure.

The Board also notes that post service the Veteran was a truck driver for more than a decade.  In addition, a July 2008 VA record reflects that he likes to "fix cars".  Thus, the evidence indicates that he may also have been exposed to diesel fuel and/or other chemicals post-service.  Regardless, there is no regulation which provides for presumptive service connection based on exposure to these chemicals.  Further, as explained below, service connection is not warranted on a direct basis due to such exposure.

Diabetes Mellitus - Other Theories of Entitlement

As noted above, the Veteran is not entitled to service connection on a presumptive basis due to herbicide or other exposures.  The Board has also considered whether service connection is warranted on a non-presumptive direct incurrence basis, on a presumptive basis as a chronic disease, and/or on the basis of continuity of symptomatology but finds that it is not.  

The Veteran's STRs are negative for treatment of, or complaints of, diabetes mellitus.  The Veteran's July 1975 Report of Medical History for separation purposes (ETS ) (Expiration of term of service) reflects that he denied ever having had sugar or albumin in his urine.  In addition, his July 1975 report of medical examination reflects that laboratory results for the urine were negative for albumin and/or sugar.  The earliest clinical evidence of diabetes is in approximately 2008 or 2009, more than three decades after separation from service.  

Service connection for diabetes mellitus type 2 on a presumptive basis as a chronic disease is not warranted under 38 C.F.R. §§ 3.307(a), 3.309(a) because the Veteran's diabetes mellitus was not shown within one year of his release from active duty.  While the March 2009 VA eye consult record indicated the exact onset or diagnosis date was unknown, the clinician indicated "January 2009 ?" which reflects a diagnosis date over 30 years after service separation in 1975.  Further, the 2016 VA examiner provided a diagnosis date of 2008 after a review of the record.  

A March 2009 VA eye consult record reflects that the Veteran had duration for less than one year with an onset or diagnosis date of "January, 2009 ? exact date is unknown". 

The claims file includes an August 2016 VA examination report, which reflects that the date of diagnosis was in 2008.  

The examiner opined, in pertinent part, as follows:

 . .. nor is there literature to support a causal association between exposures to cleaning solvents and the development of type II diabetes based on publications from the CDC [Centers for Disease Control and Prevention], NIOSH [The National for Occupational Safety and Health] and ATSDR [Agency for Toxic Substances and Disease Registry].  It is therefore considered less likely than not that this Veteran's type II DM was incurred in or caused by the claimed herbicide, ionizing radiation, and cleaning solvent exposures during service

The Board notes that the Veteran examiner did not specifically note diesel fuel in the opinion, but the Board finds that this does not render the opinion inadequate because the report, when taken as a whole, reflects that the examiner did consider the Veteran's assertion as to exposure to fuel as the examiner clearly indicated that s/he had reviewed the entire virtual file which contained the Veteran's contentions.  Moreover, because diesel fuel can be used as a cleaning solvent one can infer that it is included in the examiner's use of the term "cleaning solvent" and need not be separately discussed.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of herbicides, chemicals and fumes, weight, family medical history, and diabetes mellitus.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Veteran is competent to describe some symptoms of diabetes even though those symptoms were not recorded during service, but as the STRs lack the documentation of the combination of manifestations sufficient to identify the disability, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomology after service is required to support the claim.  38 C.F.R. § 3.303(b).  There is no such competent credible continuity of symptoms from service to support the Veteran's claim.  As explained above, any such statements lack credibility as they are inconsistent with the records contemporaneous to service, including the service separation examination which included laboratory results for the urine were negative for albumin and/or sugar and a denial of such symptomatology by the Veteran.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Hodgkin's lymphoma

As noted above, the Veteran is not entitled to service connection on a presumptive basis.  The Board has also considered whether service connection is warranted on a non-presumptive direct incurrence basis on a presumptive basis as a chronic disease, and/or on the basis of continuity of symptomatology but finds that it is not.  

Initially, the Board finds that service connection is not warranted as the evidence of record does not support a finding that the Veteran has a current disability, or residuals of such.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
An August 2016 VA examination report reflects that the Veteran reported having a lump in his neck which was confirmed as Hodgkin's lymphoma in 2005 for which the Veteran underwent radiation treatments, and that has had no recurrence of the disease.  The Veteran filed his claim for service connection on December 29, 2006.  There is no competent credible evidence that he has had Hodgkin's lymphoma or residuals of such during the pendency of his claim.  Thus, service connection is not warranted. 

Assuming arguendo that the Veteran has a current disability, the Board finds that service connection is still not warranted.  

The Veteran's STRs are negative for treatment of, or complaints of, Hodgkin's lymphoma.  Hodgkin's lymphoma/disease is characterized by painless, progressive enlargement of the lymph nodes, spleen, and general lymphoid tissue.  Other symptoms may include anorexia, lassitude, weight loss, fever, pruritus, night sweats, and anemia.  (See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

The Veteran's July 1975 Report of Medical History for separation purposes (ETS ) (Expiration of term of service) reflects that he denied ever having had a tumor, growth, cyst, or cancer, or recent loss of weight.  He also denied rheumatism or bursitis.  In addition, his July 1975 report of medical examination reflects that his lymphatic system was normal.  

The earliest clinical evidence of Hodgkin's disease is not for more than 16 years after separation from service.  An April 1992 M.D. Anderson Hospital Department of Pathology record reflects a diagnosis of Hodgkin's Disease, nodular sclerosing type.  A September 1992 Moncrief Radiation Center record reflects that the Veteran was treated from July 1992 through September 1, 1992.  Service connection for Hodgkin's disease on a presumptive basis as a chronic disease is not warranted under 38 C.F.R. §§ 3.307(a), 3.309(a) because the disability was not shown within one year of his release from active duty.  

The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additional records reflect that the Veteran's disease went into remission after treatment in 1992 (See e.g. November 1997 private record, November 2002 and February 2003 Center for Pain Control record,  reflects that the Veteran's Hodgkin's Lymphoma was in remission.) 

The claims file includes an August 2016 VA examination report, which reflects the opinion of the examiner, in pertinent part, as follows:

 . . . nor is there literature to support an association between Hodgkin's lymphoma and the claimed exposures based on publications by the DHHS, CDC, NIOSH, and UpToDate.  It is therefore considered less likely than not that this Veteran's Hodgkin's disease was incurred in or caused by the claimed exposures to herbicides, ionizing radiation, or cleaning solvents during service. 

Again, the Board finds, based on the entire medical report, that the opinion does encompass the Veteran's various contentions as to exposure from numerous substances.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of Hodgkin's disease.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Veteran is competent to describe some symptoms of Hodgkin's lymphoma even though those symptoms were not recorded during service, but as the STRs lack the documentation of the combination of manifestations sufficient to identify the disability, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomology after service is required to support the claim.  38 C.F.R. § 3.303(b).  There is no such competent credible continuity of symptoms from service to support the Veteran's claim.  As explained above, any such statements lack credibility as they are inconsistent with records contemporaneous to service such as the service separation examination. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Skin Disability

In December 2006, the Veteran filed a claim for service connection for a skin disability and stated that it began in 1973 and he was treated from 1973 to 1975.  
The Veteran also testified at the RO hearing and at the Board hearing that while in Korea, he would get saturated in chemicals while cleaning the generators.   He testified that it was cleaning solvents and/or diesel.  He further testified that while in service, his arms would break out in a rash and he would be issued a cream for treatment.  (See Board hearing transcript, pages 26 and 27.)  He further testified that over the years, they have continued to break out and become itchy. 

With regard to the Veteran's testimony with regard to complaints in service, a review of the STRs over this period does not reveal that any complaints of the skin were recorded in the treatment records.  Moreover, and importantly, the Veteran denied a skin condition upon separation and his report of medical examination reflects a normal skin system upon separation.   

The earliest clinical evidence of a skin disability is in approximately 1992, more than 17 years after separation from service.  As noted above, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  A December 1992 private record reflects that the Veteran had a cyst on the right cheek.  A January 1993 record for a follow-up provides a diagnosis of prurigo nodularis on the cheek.  

Additional private treatment records reflect prurigo nodularis on the back and chin (e.g. January 1994, February 1994), the right forearm, upper arm, and a few lesions on the lower legs (June 1998), the arms, neck and abdomen (March 1999.)  

VA dermatology notes also reflect skin complaints.  An August 2009 VA dermatology consult reflects that the Veteran reported he had a history of a NMSC on the chin around 1977.  The earliest clinical record with regard to a skin complaint is from 1992.  

The 2009 VA record reflects that the Veteran had "some scaly spots on arms without rapid growth pain or bleeding. On chest and upper arm has lesions that get sore, no itch or bleeding. Wears sunscreen at times, only occasionally uses a hat. Also has an issue with [left] arm and also both arms with multiple scaly spots. Thinks it might be due to exposure to some chemicals from the service.  Reports pruritus and  excoriation.  Denies pain, bleeding.  No worsening factors.  Uses creams and h/o hydrocortisone from outside dermatologists, but not really helping." 

The 2009 diagnosis was "multiple scaly erythematous papules on arms, some on back, some with collarette of scale - possible actinic keratoses vs. porokeratosis."  The left dorsal forearm had scaly lichenified plaque.  The right eyelid had likely verruca.  The assessment was dermatitis possibly allergic or irritant contact dermatitis less likely to be premalignant or neoplastic process.   

A September 2009 VA dermatology note reflects apparent LSC (lichen simplex chronicus) with prurigo nodules on the left forearm.  An April 2010 VA dermatology note reflects a diagnosis of LSC possibly secondary to excoriating underlying AKs (actinic keratosis).  An October 2010 VA dermatology note reflects that the Veteran reported an itchy rash for a few weeks off and on.  The only change is that he had switched deodorants.  He reported that he has an itchy rash on the low back and bilateral axilla that comes and goes.  It was noted that he rides horses several times a week, "gets hot and weather. worse after hot shower."  He was noted to have multiple AKs on arms and legs.  A November 2010 VA dermatology note reflects that the Veteran was seen for a follow up for urticaria.   He reported that Benadryl and tac was not helping and he had a new itchy rash on his arms, torso, and legs.  A December 2010 record reflects that the Veteran was a diabetic with a history of LSC who had come in for a rash that started as urticaria and progressed to a scaly pruritus papule rash.  A punch biopsy showed Lupus and Infiltrate dermatitis.  The examiner noted that the Veteran had no history of lupus and no symptoms consistent with lupus.  Records in 2011 note LSC on hands and buttocks (October 2011) and tinea corporis on the buttock, and LSC of the right hand (November 2011).  2012 VA records reflect LSC and seborrheic keratosis  (February 2012) and LSC (lichen simplex chronicus) to the right and left hands (June 2012).

Based on the foregoing, the preponderance of the evidence is against a finding that a skin disability began in service.  Not only are the STRs negative for complaints, but the Veteran denied complaints upon separation, and the examination upon separation was normal.  To the extent the Veteran's reports that he has had skin complaints since service, including to the 2016 VA examiner, in connection with his current claim, his statements are deemed less than credible.  

The claims file includes an August 2016 VA examination report, which reflects that the Veteran reported an itchy rash in the arms and legs during active duty which progressed after discharge form the military.  The Veteran attributed the onset of the rash to exposure to diesel on his job as generator operation.  He reported that he drove a truck and did some construction intermittently after discharge from service but denies any additional exposures.

The 2016 examiner opined in pertinent part, as follows:

 . . . nor is there a positive association shown between the claimed exposures and the development of LSC/PN based on review of the medical literature (CDC, NIOSH, DHHS).  It is therefore considered less likely than not that this Veteran's "skin rashes" (LSC/PN) were incurred in or caused by the claimed herbicide, ionizing radiation, or cleaning solvent exposures during service   

Again, the Board finds, based on the entire medical report, that the opinion does encompass the Veteran's various contentions as to exposure from numerous substances.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of skin diseases.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Veteran is competent to describe some symptoms of the skin such as itching, raised nodules, or discoloration even though those symptoms were not recorded during service, but as the STRs lack the documentation of the combination of manifestations sufficient to identify the disability, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomology after service is required to support the claim.  38 C.F.R. § 3.303(b).  There is no such competent credible continuity of symptoms from service to support the Veteran's claim.  As explained above, any such statements lack credibility as they are inconsistent with records contemporaneous to service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

Again, as noted above, the Board finds that the Veteran did not have a rash or chronic skin disability in service, and that there is no competent credible evidence of record that exposure to a chemical in service without a skin reaction at that time, would cause a skin reaction (e.g. contact/irritant dermatitis) many years later.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for Hodgkin's lymphoma, to include as due to herbicide, radiation exposure, and /or cleaning solvents is denied.

Entitlement to service connection for a skin disability, to include as due to herbicide, radiation exposure, and/or cleaning solvents is denied.

Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide, radiation exposure, and/or cleaning solvents is denied. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


